ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art neither discloses nor renders obvious the claimed combination including a Janggu slim waist drum shaped worm [having] a diameter-reduced part whose diameter is increased toward both ends, a first transmission shaft disposed in parallel to the worm shaft and a first transmission gear on the first transmission shaft [including] first gear teeth having tooth shapes conjugated with the worm teeth of the Janggu-shaped worm.
The examiner notes that JP 2012148109 discloses a similar device however does not disclose a first transmission shaft disposed in parallel to the worm shaft as required by the claims.  Additionally, JP 2003320434 appears to disclose a similar device, however, element 10 of JP 2003320434 is not a gear transmission element, but rather is in fact a rolling die used to cut teeth of a worm.  Therefore, JP 2003320434 does not teach a “transmission gear” as required by the claims.  Modifying JP 2012148109 with a cutting tool would not result in “a transmission gear” and would in fact destroy the reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658